Mb. Justice Aldbey
delivered tlie opinion of the court.
The appellant was charged with having’ for sale, offering for sale and selling adulterated cow’s milk, and the only ground alleged by him in his appeal for a reversal of the judgment of conviction rendered by the lower court is that the evidence is not sufficient to justify the conviction.
An examination was made of some milk which the defendant was carrying and it proved to be adulterated with water; but he contends that it has not been shown that he was selling it.
The evidence for the prosecution consisted exclusively of ihe testimony of a health inspector that the milk was being carried by the defendant along one of the streets of Coamo in two containers of about twenty quarts each and that on taking samples of it the carrier told him spontaneously that lie was retailing it in that way to his customers. At the trial the defendant denied that he had made the statement to the inspector and testified that the milk was intended for Arturo Pico, the owner of the cows, and for his mother; that the containers were large but did not contain forty quarts of milk, as they were almost empty. Pico testified that the defendant had been many years in his employ; that his cows gave only about sixteen quarts of milk, a part of which was sent by his employee to him in Aibonito where lie was temporarily staying, and the remainder was for his mother.
On rendering its judgment of conviction the trial court must have believed the testimony of the health inspector about the statement of the appellant that he was carrying* the milk for retailing it to his customers, thus deciding the conflict between that testimony and that of the defendant who denied having made that statement. As the admission by the defendant may serve as ground for a conviction, bearing in mind besides that Pico, being absent in Coamo, could not know whether or not the defendant was selling *594milk and that if Ms cow's were giving less than sixteen quarts of milk it is not to be explained reasonably that there should be required for its transportation to the town of Coamo two containers each capable of holding more than that quantity, we must come to the conclusion that there is sufficient evidence to sustain the judgment appealed from and it must be affirmed.